DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 1/4/2021, with respect to claims 21-27, 29-34 and 36-42 have been fully considered but are moot in view new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 25, 27-30, 33 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 15-18 of U.S. Patent No. 10,474,197 in view of Kim et al. (PGPUB Document No. US 2015/0338888) in view of Kim ((PGPUB Document No. US 2011/0084986, hereinafter referred to as “Kim2”) in view of Mac (PGPUB Document No. US 2008/0084389) in view of Moore et al. (PGPUB Document No. US 2010/0123724) in view of Sabin et al. (PGPUB Document No. US 2008/0313567).
The following table shows the correspondence between claim 1 of the ‘848 application and ‘197 patent.

‘197 Patent
(Claim 21)
An electronic device, comprising: 

a length marker carried by a rollable display screen, the length marker one of a plurality of length markers carried by the rollable display screen; 

a sensor to sense a length of an unrolled portion of the rollable display screen based on the length marker; 

memory including executable instructions; and 

processor circuitry to execute the instructions to: display a set of icons on the unrolled portion of the rollable display screen; and 

adjust a size of the set of icons in response to a change in an area of the unrolled portion of the rollable display screen.
(Claim 1)
An electronic device, comprising: 

a length marker carried by the rollable display screen, the length marker one of a plurality of length markers carried by the rollable display screen,

a sensor to sense a length of at least one of a rolled or an unrolled portion of the rollable display screen based on the length marker; 

memory including executable instructions; and

processor circuitry to execute the instructions to: display first content on the unrolled portion of the rollable display screen; and 

...


As shown in the table above, the difference between the ‘848 application and the ’197 patent is that the ‘986 patent does not disclose the step of “adjust a size of the set of icons in response to a change in an area of the unrolled portion of the rollable display screen.”

Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of the ‘848 application such as to resize GUI elements as taught by Kim, because this enables dynamically adapting GUI elements of Kwack to changing display sizes.

Further, the combined teachings as applied above does not expressly teach the resizing of GUI elements specifically being applied to as set of icons.
Kim2 teaches the concept/need of resizing icons in response to a change in display size (Kim: 0038). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the dynamically resized GUI element further include icons as taught by Kim2, because this enables an added variety of GUI elements to benefit from the resizing teachings of the combined teachings above.
And further, the combined teachings as applied above does not expressly teach but Mac teaches replacing a first subset of the set of icons with a second subset of the set of icons in response to a touchscreen input, the second subset of icons selected based on (a) a relative frequency of use (the concept of switching between a mode that show all icons and a different mode only showing frequently used icons (Mac: 0025)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the icon display teaching of Mac, because this enables the options for users to arrange icons based on user preference.

And further, the combined teachings as applied above does not expressly teach but Moore teaches the second subset of icons further being selected based on (b) a content priority value (Moore teaches the concept of displaying only the most recent and frequently used emoji characters (Moore: 0182), wherein the most recently used emoji corresponds to having a high “content priority value” as claimed.). 

And further, the combined teachings as applied above does not expressly teach but Sabin teaches the use of a plurality of priority levels, wherein icons are categorized into different priority levels based on usage frequency (Sabin: 0015). Therefore, applying the teachings of Sabin to the combined teachings above results in teaching adjusting the size of the respective ones of the second subset of icons further based on a corresponding one of the content priority values (different size of icons determined based on respective priority levels). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further incorporate the plurality of priority levels as taught by Sabin, because this enables an added variety of ways of effectively presenting information to the user.

The following table shows the correspondence between claims 22, 25, 27-30, 33 and 35-37 of the ‘848 application, and claims 1-4 and 15-18 of the ‘197 patent.
‘848
22
25
27
28
29
30
33
35
36
37
‘197
1
3, 4
2
4
15
15
17, 18
16
1
1



Claims 21, 22, 29, 30, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 15-18 of U.S. Patent No. 10,168,742 in view of Kim et al. (PGPUB Document No. US 2015/0338888) in view of Kim ((PGPUB Document No. US 2011/0084986, hereinafter referred to as “Kim2”) in view of Mac (PGPUB Document No. US 2008/0084389) in view of Moore et al. (PGPUB Document No. US 2010/0123724) in view of Sabin et al. (PGPUB Document No. US 2008/0313567).

‘848 Application
‘742 Patent
(Claim 21)
An electronic device, comprising: 

a length marker carried by a rollable display screen, the length marker one of a plurality of length markers carried by the rollable display screen; 

a sensor to sense a length of an unrolled portion of the rollable display screen based on the length marker; 

memory including executable instructions; and 

processor circuitry to execute the instructions to: display a set of icons on the unrolled portion of the rollable display screen; and 

adjust a size of the set of icons in response to a change in an area of the unrolled portion of the rollable display screen.
(Claim 1)
An electronic device, comprising: 

a length marker carried by the rollable display screen, the length marker one of a plurality of length markers carried by the rollable display screen, 

a sensor to sense a length of at least one of a rolled or an unrolled portion of the rollable display screen based on the length marker; 

a memory including executable instructions; and

processor circuitry to execute the instructions to: display first content on the unrolled portion of the rollable display screen; 

...



However, Kim teaches adjusting a size of the set of GUI elements in response to a change in an area of the unrolled portion of the rollable display screen (the GUI elements are resized to adapt to the unfolded display (Kim: 0399-0400)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of the ‘848 application such as to resize GUI elements as taught by Kim, because this enables dynamically adapting GUI elements of Kwack to changing display sizes.

Further, the combined teachings as applied above does not expressly teach the resizing of GUI elements specifically being applied to as set of icons.
Kim2 teaches the concept/need of resizing icons in response to a change in display size (Kim: 0038). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the dynamically resized GUI element further include icons as taught by Kim2, because this enables an added variety of GUI elements to benefit from the resizing teachings of the combined teachings above.

And further, the combined teachings as applied above does not expressly teach but Mac teaches replacing a first subset of the set of icons with a second subset of the set of icons in response to a touchscreen input, the second subset of icons selected based on (a) a relative frequency of use (the concept of switching between a mode that show all icons and a different mode only showing frequently used icons (Mac: 0025)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the icon display teaching of Mac, because this enables the options for users to arrange icons based on user preference.



And further, the combined teachings as applied above does not expressly teach but Sabin teaches the use of a plurality of priority levels, wherein icons are categorized into different priority levels based on usage frequency (Sabin: 0015). Therefore, applying the teachings of Sabin to the combined teachings above results in teaching adjusting the size of the respective ones of the second subset of icons further based on a corresponding one of the content priority values (different size of icons determined based on respective priority levels). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further incorporate the plurality of priority levels as taught by Sabin, because this enables an added variety of ways of effectively presenting information to the user.

The following table shows the correspondence between claims 22, 29, 30, 36 and 37 of the ‘742 application, and claims 1-4 and 15-18 of the ‘197 patent.
‘848
22
29
30
36
37
‘742
1
15
15
16
16



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27, 29-32 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwack et al. (PGPUB Document No. US 2013/0314762) in view of Kim in view of Kim2 in view of Mac (PGPUB Document No. US 2008/0084389) in view of Moore et al. (PGPUB Document No. US 2010/0123724) in view of Sabin et al. (PGPUB Document No. US 2008/0313567).
Regarding claim 21, Kwack teaches an electronic device (display device 1 (Kwack: FIG.1)), comprising: 
A length marker carried by a rollable display screen, the length marker one of a plurality of length markers carried by the rollable display screen (refer to the magnetic patterns 110a-k show in FIG.2 placed on flexible display panel 100 (Kwack: 0036), wherein the magnetic patterns are used for determining the size of the exposed (unrolled) display area (Kwack: 0043)); 
A sensor to sense a length of an unrolled portion of the rollable display screen based on the length marker (magnetic sensor 300 determining the size of the exposed display area based on the magnetic patterns 110a-k); 
Memory including executable instructions (the Examiner submits that the display device (i.e. cellular phone (Kwack: 0034)) requires some form of memory to operate.).


Display a set of GUI elements on the unrolled portion of the rollable display screen (see GUI elements shown in FIG.65 of Kim); and 
Adjust a size of the set of GUI elements in response to a change in an area of the unrolled portion of the rollable display screen (the GUI elements are resized to adapt to the unfolded display (Kim: 0399-0400)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Kwack such as to resize GUI elements as taught by Kim, because this enables dynamically adapting GUI elements of Kwack to changing display sizes.

Further, the combined teachings as applied above does not expressly teach the resizing of GUI elements specifically being applied to as set of icons.
Kim2 teaches the concept/need of resizing icons in response to a change in display size (Kim: 0038). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the dynamically resized GUI element further include icons as taught by Kim2, because this enables an added variety of GUI elements to benefit from the resizing teachings of the combined teachings above.

And further, the combined teachings as applied above does not expressly teach but Mac teaches replacing a first subset of the set of icons with a second subset of the set of icons in response to a touchscreen input, the second subset of icons selected based on (a) a relative frequency of use (the concept of switching between a mode that show all icons and a different mode only showing frequently used icons (Mac: 0025)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the icon display teaching of Mac, because this enables the options for users to arrange icons based on user preference.

And further, the combined teachings as applied above does not expressly teach but Moore teaches the second subset of icons further being selected based on (b) a content priority value (Moore teaches the concept of displaying only the most recent and frequently used emoji characters (Moore: 0182), wherein the most recently used emoji corresponds to having a high “content priority value” as claimed.). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the content displaying teaching of Moore, because this enables an efficient manner of presenting the icons of the combined teachings above to the user.

And further, the combined teachings as applied above does not expressly teach but Sabin teaches the use of a plurality of priority levels, wherein icons are categorized into different priority levels based on usage frequency (Sabin: 0015). Therefore, applying the teachings of Sabin to the combined teachings above results in teaching adjusting the size of the respective ones of the second subset of icons further based on a corresponding one of the content priority values (different size of icons determined based on respective priority levels). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further incorporate the plurality of priority levels as taught by Sabin, because this enables an added variety of ways of effectively presenting information to the user.


Regarding claim 22, the combined teachings as applied above teaches the electronic device as defined in claim 21, wherein the plurality of length markers are located at equally spaced positions along the rollable display screen (refer to the magnetic patterns 110a-k shown in FIG.2 of Kwack).  

Regarding claim 23, the combined teachings as applied above teaches the electronic device as defined in claim 21, wherein the processor circuitry is to increase the size of the second subset of icons 

Regarding claim 24, the combined teachings as applied above teaches the electronic device as defined in claim 21, wherein the processor circuitry is to decrease the size of the second subset of icons when the area of the unrolled portion of the rollable display screen decreases (Kim and Kim2 teaches the size of the icons being proportionate to the size of the display (FIG.4-C of Kim2)).  


Regarding claim 27, the combined teachings as applied above teaches the electronic device as defined in claim 21, wherein the rollable display screen includes a touch screen (touch sensor (Kim3: 0034)).  
Claims 29-32 are corresponding storage device claims of claims 21-24. The limitations of claims 29-32 are substantially similar to the limitations of claim 21-24.  Therefore, it has been analyzed and rejected substantially similar to claims 29-32. The Examiner submits that the display device (i.e. cellular phone (Kwack: 0034)) requires a storage device to operate. Further, Kim also teaches smartphone (Kim: 0128) comprising a data storage device (Kim: 0470-0471).

Claims 36-39 are corresponding method claims of claims 21-24. The limitations of claims 36-39 are substantially similar to the limitations of claim 21-24.  Therefore, it has been analyzed and rejected substantially similar to claims 36-39.

Claims 25, 26, 33, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwack in view of Kim in view of Kim2 in view of Mac in view of Moore as applied to claims 21, 29 and 36 above, and further in view of Kim et al. (PGPUB Document No. US 2013/0275910, hereinafter referred to as “Kim3”).
Regarding claim 25, the combined teachings as applied above does not expressly teach but Kim3 teaches the electronic device as defined in claim 21, wherein the first subset set of icons includes a first priority value and the second subset of icons includes a second priority value (as demonstrated in FIG.6a-c of Kim3, the number of applications decrease as the screen area decreases (Kim3: 0102-0106, FIG.6a-c). Therefore, the Examiner construes the first set of icons shown in FIG.6a to have higher priority value (first priority value) than the new icons displayed in FIG.6b and FIG.6B.).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to dynamical rearrange GUI elements as taught by Kim3, because this enables an improved method of presenting GUI elements optimized for each display size/area.

Regarding claim 26, the combined teachings as applied above teaches the electronic device as defined in claim 25, wherein the processor circuitry is to remove the second subset of icons when the area of the unrolled portion of the rollable display screen decreases (as demonstrated in FIG.6a-c of Kim3, the number of applications decrease as the screen area decreases).  

Claims 33 and 34 are similar in scope to claims 25 and 26.
Claim 40 are similar in scope to claims 25 and 26.

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwack in view of Kim in view of Kim2 in view of Mac in view of Moore as applied to claims 21 and 29 above, and further in view of Jeon et al. (PGPUB Document No. US 2014/0137041).
Regarding claim 41, the combined teachings as applied above does not expressly teach but Jeon teaches The electronic device as defined in claim 21, wherein the processor circuitry is to at least one of increase or decrease the size of the set of icons when the area of the unrolled portion of the rollable 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to display icons as taught by Jeon, because this enables and improved method of efficiently displaying information according to the current display size of the flexible display.

Claim 42 is similar in scope to claim 41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID H CHU/Primary Examiner, Art Unit 2616